This case is before us on exceptions to the return of the Sheriff to a writ of habeas corpus issued pursuant to our opinion and judgment rendered herein on March 3, 1936, reported in166 So. 467. *Page 306 
We treat the exceptions to the return as a motion to quash and, on authority of the opinion and judgment heretofore rendered above referred to, the exceptions considered as a motion to quash the return will be sustained and the petitioner ordered discharged.
So ordered.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.